DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action supersedes the previous Office action because examiner found additional reference for the claims. For example: Matsen et al. teaches a pair of outer layers sandwiching opposite sides of the interlaced heating layer.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2, 6, 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0135157) [embodiment figs.1 and 5] in view of Miller et al. [embodiment fig.4] and Matsen et al. (US 2012/0145703)
 	Regarding claim 1, Miller et al. discloses “a heating blanket” (abstract), comprising:
 	“an interlaced heating layer including: a fabric thread” (para.0060, i.e., susceptor 28 comprise a woven fabric of susceptor wires surrounding and substantially aligned circumferentially around each of the Litz wire 50. The woven fabric of susceptor wire may include other non-electrically conducting threads to form a reinforcing fabric sleeve around each of the Litz wires. Examiner interpreted that the susceptor 28 including a fabric thread 28 because 28 having non-electrically conducting threads to form a reinforcing fabric sleeve); and
 	“a heat-generating thread” (26) interlaced with “the fabric thread” (28) “to form the interlaced heating layer” (fig.1. Please noted that fig.1 is a generic figure and fig.4 is a particular embodiment for the interlaced heating layer that can be used with the heating blank of fig.1), the heat-generating thread comprising:
 		“a conductor wire” (26) “configured to generate a magnetic field in response to an electrical current applied to the conductor wire” (para.0047, i.e., the conductor 26 may be configured to receive an electrical current and generate a magnetic field in response to the electrical current); and
 	 Miller et al. [embodiment figs.1 and 5] is silent regarding a susceptor wire formed of a susceptor material configured to inductively generate heat in response to the magnetic field of the conductor wire when a temperature of the susceptor wire is below a Curie point of the susceptor wire, wherein the Curie point of the susceptor material is at least 500° F.
 	Miller et al. [embodiment fig.4] the heat-generating thread comprising:
 		“a conductor wire” (26 and para.0059) “configured to generate a magnetic field in response to an electrical current applied to the conductor wire” (para.0047, i.e., the conductor 26 may be configured to receive an electrical current and generate a magnetic field in response to the electrical current); and
 	“a susceptor wire” (para.0059, i.e., susceptor 48) “formed of a susceptor material configured to inductively generate heat in response to the magnetic field of the the susceptor 48 is configured to inductively generate heat in response to the magnetic field of the conductor wire) “when a temperature of the susceptor wire is below a Curie point of the susceptor wire” (it is inherently and necessarily that a temperature of the susceptor wire is below a Curie point of the susceptor wire in order to response to the magnetic field of the conductor wire and if the temperature is above a Curie point of the susceptor wire then the susceptor wire will lose magnetic property and not capable of response to the magnetic field of the conductor wire. It is well known in the art that Curie point or Curie temperature means the magnetic material undergo a sharp change in their magnetic properties). Miller et al. [embodiment figs.1 and 5] and Miller et al.  [embodiment fig.4] is related to a heating blanket utilizing conductor and susceptor for heating. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miller et al. [embodiment figs.1 and 5] with Miller et al. [embodiment fig.4], by replacing Miller et al. [embodiment figs.1 and 5]’s heat generating thread 26 with Miller et al. [embodiment fig.4]’s heat generating thread (fig.4), to provide spiral susceptor around the conductor in order to enhance the flexibility of the heating blanket (para.0059) as taught by Miller et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of providing spiral susceptor around the conductor in order to enhance the flexibility of the heating blanket (para.0059) as taught by Miller et al.
 	Miller et al. teaches the susceptor having a Curie temperature. However, Miller et al. is silent about the Curie point of the susceptor material is at least 500° F.
 	Matsen et al. teaches “the Curie point of the susceptor material is at least 500° F” (para.0141, i.e., a nickel-iron-molybdenum alloy such as 4% molybdenum Permalloy having a Curie temperature of approximately 700° F). Miller et al. teaches a heating blanket. Matsen et al. teaches a heating blanket. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miller et al. with Matsen et al., by modifying Miller et al.’s susceptor material according to Matsen et al.’s susceptor material, to allow user to select from a wide variety of material based on Curie temperature and other desired magnetization properties of the composition in order to control the maximum temperature level because Curie temperature determines the highest temperature can go and user can select the desired Curie temperauter material corresponds to the temperature requirements of the application (para.0141) as taught by Matsen et al.  One skilled in the art would have been motivated to combined the references because doing so would allow user can select the desired Curie temperature material corresponds to the temperature requirements of the application (para.0141) as taught by Matsen et al.  
 	Regarding claim 2, modified Miller et al. discloses “the conductor wire comprises a plurality of conductor wire strands bundled in a Litz wire configuration” (para.0060, i.e., the conductor 26 may comprise a plurality of Litz wires 50); and “the susceptor wire is wrapped around the conductor wire in a spiral configuration” (fig.4, 48 is wrapped around the conductor wire 26 in a spiral configuration).
 	Regarding claim 6, modified Miller et al. discloses “a sheath” (24 and para.0046, i.e., a thermoplastic material) surrounding “the plurality of conductor wire strands” (26).
 	Regarding claim 8, modified Miller et al. discloses “the sheath comprises a thermoplastic film” (24 and para.0046, i.e., a thermoplastic material).
Regarding claim 14, modified Miller et al. discloses “the conductor wire comprises a plurality of conductor wire circuits connected in parallel” (para.0019 and fig.1, 26 shows a plurality of conductor wire circuits connected in parallel).

 	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0135157) [embodiment figs.1 and 5] in view of Miller et al. [embodiment fig.4] and Matsen et al. (US 2012/0145703) as applied in claims 1-2, 6, 8, 10 and 14 above, and further in view of Iida et al. (US 2009/0242548).
 	Regarding claim 10, modified Miller et al. discloses fabric thread (28).
 	Modified Miller et al. is silent regarding the fabric thread is formed of a high temperature fabric material selected from the group consisting of fiberglass, vermiculite fiberglass, and ceramic fiber. 
 	Iida et al. teaches the fabric thread is formed of a high temperature fabric material selected from the group consisting of fiberglass, vermiculite fiberglass, and “ceramic fiber” (para.0054, i.e., the thread can also be formed from heat-resitant inorganic fiber such as ceramic fiber). Miller et al. teaches fabric heating device. Iida et al. teaches fabric heating device (abstract). In addition, Miller et al.’s fabric thread is made of heat resistant material that is configured to use in a high temperature condition. Iida et al.’s fabric thread is made of high temperature fabric material such as ceramic fiber.  These reference are considered as same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Miller et al., by replacing Miller et al.’s fabric thread with Iida et al.’s fabric thread, to provide heat .

	Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0135157) [embodiment figs.1 and 5] in view of Miller et al. [embodiment fig.4] and Naylor (US 2009/0101632).
 	Regarding claim 11, Miller et al. discloses “a heating blanket” (abstract), comprising:
 	“an interlaced heating layer including: a fabric thread” (para.0060, i.e., susceptor 28 comprise a woven fabric of susceptor wires surrounding and substantially aligned circumferentially around each of the Litz wire 50. The woven fabric of susceptor wire may include other non-electrically conducting threads to form a reinforcing fabric sleeve around each of the Litz wires. Examiner interpreted that the susceptor 28 including a fabric thread 28 because 28 having non-electrically conducting threads to form a reinforcing fabric sleeve); and
 	“a heat-generating thread” (26) interlaced with “the fabric thread” (28) “to form the interlaced heating layer” (fig.1. Please noted that fig.1 is a generic figure and fig.4 is a particular embodiment for the interlaced heating layer that can be used with the heating blank of fig.1), the heat-generating thread comprising:
 		“a conductor wire” (26) “configured to generate a magnetic field in response to an electrical current applied to the conductor wire” (para.0047, i.e., the conductor 26 may be configured to receive an electrical current and generate a magnetic field in response to the electrical current); and
 	 Miller et al. [embodiment figs.1 and 5] is silent regarding 
 		a susceptor wire formed of a susceptor material configured to inductively generate heat in response to the magnetic field of the conductor wire when a temperature of the susceptor wire is below a Curie point of the susceptor wire.
 	Miller et al. [embodiment fig.4] the heat-generating thread comprising:
 		“a conductor wire” (26 and para.0059) “configured to generate a magnetic field in response to an electrical current applied to the conductor wire” (para.0047, i.e., the conductor 26 may be configured to receive an electrical current and generate a magnetic field in response to the electrical current); and
 	“a susceptor wire” (para.0059, i.e., susceptor 48) “formed of a susceptor material configured to inductively generate heat in response to the magnetic field of the conductor wire” (the susceptor 48 is configured to inductively generate heat in response to the magnetic field of the conductor wire) “when a temperature of the susceptor wire is below a Curie point of the susceptor wire” (it is inherently and necessarily that a temperature of the susceptor wire is below a Curie point of the susceptor wire in order to response to the magnetic field of the conductor wire and if the temperature is above a Curie point of the susceptor wire then the susceptor wire will lose magnetic property and not capable of response to the magnetic field of the conductor wire. It is well known in the art that Curie point or Curie temperature means the magnetic material undergo a sharp change in their magnetic properties). Miller et al. [embodiment figs.1 and 5] and Miller et al. [embodiment fig.4] is related to a heating blanket utilizing conductor and susceptor for heating. It would have been obvious to one [embodiment figs.1 and 5] with Miller et al. [embodiment fig.4], by replacing Miller et al. [embodiment figs.1 and 5]’s heat generating thread 26 with Miller et al. [embodiment fig.4]’s heat generating thread (fig.4), to provide spiral susceptor around the conductor in order to enhance the flexibility of the heating blanket (para.0059) as taught by Miller et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of providing spiral susceptor around the conductor in order to enhance the flexibility of the heating blanket (para.0059) as taught by Miller et al.
 	Miller et al. teaches is silent regarding a pair of outer layers sandwiching opposite sides of the interlaced heating layer, each outer layer being formed of an outer layer fabric material. 
 	Naylor teaches “a pair of outer layers” (102 and 104) sandwiching “opposite sides of the interlaced heating layer” (106), “each outer layer being formed of an outer layer fabric material” (para.0049, i.e., 102 and 108 may comprise a textile fabric). Miller teaches a heating blanket. Naylor teaches a heating blanket (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify adding Naylor’s outer layers made of textile fabric to Miller et al.’s heating layer, to provide proper insulation for the heating layer, and it is well known in the art for a heating blanket having fabric that can be found in the conventional heating blanket because fabric provides insulation and better texture feel for using it. 
  	Regarding claim 24, modified Miller et al. discloses “the conductor wire comprises a plurality of conductor wire strands bundled in a Litz wire configuration” Miller et al., para.0060, i.e., the conductor 26 may comprise a plurality of Litz wires 50); and “the susceptor wire is wrapped around the conductor wire in a spiral configuration” (Miller et al., fig.4, 48 is wrapped around the conductor wire 26 in a spiral configuration).



 	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0135157) [embodiment figs.1 and 5] in view of Miller et al. [embodiment fig.4] and Naylor (US 2009/0101632) as applied in claims 11 and 24 above, and further in view of Matsen et al. (US 2012/0145703).
 	Regarding claim 25, modified Miller et al. discloses the susceptor having a Curie temperature (abstract). However, Miller et al. is silent about the Curie point of the susceptor material is at least 500° F.
 	Matsen et al. teaches “the Curie point of the susceptor material is at least 500° F” (para.0141, i.e., a nickel-iron-molybdenum alloy such as 4% molybdenum Permalloy having a Curie temperature of approximately 700° F). Miller et al. teaches a heating blanket. Matsen et al. teaches a heating blanket. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miller et al. with Matsen et al., by modifying Miller et al.’s susceptor material according to Matsen et al.’s susceptor material, to allow user to select from a wide variety of material based on Curie temperature and other desired magnetization properties of the composition in order to control the maximum temperature level because Curie temperature determines the highest temperature can go and user can select the desired Curie temperauter material .  


	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0135157) [embodiment figs.1 and 5] in view of Miller et al. [embodiment fig.4] and Naylor (US 2009/0101632) as applied in claims 11 and 24 above, and further in view of Iida et al. (US 2009/0242548).
 	Regarding claim 26, modified Miller et al. discloses the susceptor material comprises a high temperature susceptor material selected from the group consisting of “an iron alloy” (para.0053, i.e., plurality of susceptors 28 may be composed of alloy which has 32% Ni and 68% Fe), cobalt alloy, and “a nickel alloy” (para.0053, i.e., plurality of susceptors may be composed of alloy which has 32% Ni and 68% Fe); and the fabric thread (28).
 	Modified Miller et al. is silent regarding the fabric thread is formed of a high temperature fabric material selected from the group consisting of fiberglass, vermiculite fiberglass, and ceramic fiber. 
 	Iida et al. teaches the fabric thread is formed of a high temperature fabric material selected from the group consisting of fiberglass, vermiculite fiberglass, and “ceramic fiber” (para.0054, i.e., the thread can also be formed from heat-resitant inorganic fiber such as ceramic fiber). Miller et al. teaches fabric heating device. Iida et al. teaches .



Response to Arguments
 	Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
 	(1) Applicant argues “35 USC 112b …” on page 6 of remark.
 	In response, examiner agreed that the amendment to claims overcome 35 USC 112 rejections.
 	(2) examiner found additional references for 35 USC 103 rejections. Please see rejections above.  


Allowable Subject Matter
 	Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	Claims 7, 9, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Miller et al. (US 2017/0135157), Matsen et al. (US 2012/0145703), Naylor (US 2009/0101632) and Iida et al. (US 2009/0242548).. The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 3, each conductor wire strand comprises a conductor wire metal core and ceramic coating surrounding the conductor wire metal core. 
 	



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761